DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on June 24, 2020.  In virtue of this amendment, claims 1-13 are now pending in the instant application.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
An apparatus for controlling a headlamp, comprising … “a control unit configured to control the lamp driving unit to turn on the headlamp, detect an origin point from the forward image inputted from the capturing unit, set the offset for adjusting the position of the headlamp by comparing the detected origin point to the initial origin point or the changed origin point stored in the storage unit, and store the changed origin point, newly set to the detected origin point, and the offset in the storage unit”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2-7 are allowed as being dependent on claim 1).
A method for controlling a headlamp, comprising … “setting, by the control unit, an offset for adjusting the position of the headlamp by comparing the detected origin point to an initial origin point or a changed origin point stored in a storage unit; and storing, by the control unit, the set offset and the changed origin point, newly set based on the detected origin point, in the storage unit”, in combination with the remaining claimed limitations as claimed in independent claim 8 (claims 9-13 are allowed as being dependent on claim 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Liao et al. – US 2015/0181679
Prior art Zhang et al. – US 2015/0109444
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        June 30, 2021